Citation Nr: 0207898	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  02-02 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the VA decision of December 1999 was clearly and 
unmistakably erroneous in denying accrued benefits to the 
veteran's surviving spouse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel



INTRODUCTION

The veteran had active service from February 1965 to February 
1968.  The veteran died in July 1990, and the appellant is 
the veteran's widow.

This appeal arises from a December 2001 Administrative 
Decision from the Department of Veterans Affairs (VA) 
Pittsburgh, Pennsylvania Regional Office (RO) that determined 
that VA decision of December 21, 1999 denying accrued 
benefits to the veteran's surviving spouse was not clearly 
and unmistakably in error. 

On July 11, 2002, the appellant's motion to advance her case 
on the Board of Veterans' Appeals (Board) docket was granted 
pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been obtained by the RO.

2.  By decision in December 1999, entitlement to accrued 
benefits was denied.  The appellant received written notice 
of this decision; however a timely substantive appeal was not 
filed and that decision is final.
 
3. The December 1999 decision was supported by the evidence 
then of record and it is not shown that the applicable 
statutory and regulatory provisions existing at the time were 
ignored or incorrectly applied.

4. The veteran did not have a pending claim for additional VA 
benefits at the time of his death.


CONCLUSIONS OF LAW

1.  The December 1999 RO decision does not contain clear and 
unmistakable error.  38 U.S.C.A. § 5103A (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 
38 C.F.R. § 3.105(a) (2001).

2.  The appellant is not entitled to payment of accrued 
benefits.  38 U.S.C.A. §§ 5013A, 5121 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 
38 C.F.R. § 3.1000 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the appellant's claim.  Thus, no further assistance to the 
appellant is required to comply with the duty to assist her 
as to this issue.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  
In this regard there has been notice as to information needed 
and there have been decisions and a statement of the case 
sent to the appellant.  There is no indication that there is 
additional information on file that would lead to a different 
outcome in this claim.  All pertinent notice has been 
provided in the documents sent to the appellant.  See also 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  These 
regulations provide no additional duties, are not more 
favorable to the appellant than the statute, and are 
satisfied as all appropriate notice and development has 
otherwise been accomplished as discussed elsewhere.

The appellant and her representative through letters and the 
statement of the case, have been notified as to evidence and 
information necessary to substantiate the claim.  The 
discussions in the decision, the statement of the case (SOC), 
and letters sent to the appellant informed her of the 
information and evidence needed to substantiate the claims 
and complied with the VA's notification requirements.  
Further, there is no evidence that there are additional 
records that could be obtained.  38 U.S.C.A. § 5103A; 66 Fed. 
Reg. 45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326).

Under 38 C.F.R. § 3.105(a) (2001), previous determinations 
which are final and binding will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  A decision which constitutes a reversal of a 
prior decision on the grounds of clear and unmistakable error 
has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 U.S.C.A. § 
7105 (West 1991 & Supp. 2001).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991). It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  Broad-brush allegations of 
"failure to follow the regulations" or "failure to give 
due process," or any other general, nonspecific claim of 
"error" cannot be considered valid clear and unmistakable 
error claims.  Id. at 43-44.  Also, failure to address a 
specific regulatory provision involves harmless error unless 
the outcome would have been manifestly different.  Id. at 44.

The U.S. Court of Appeals for Veterans Claims (Court) has 
propounded a three-pronged test to determine whether clear 
and unmistakable error is present in a prior determination.  
First, either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Second, the error must 
be "undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  Third, a determination that there was clear 
and unmistakable error must be based on the record and the 
law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)); see also VA O.G.C. Prec. Op. No. 12-95 (May 10, 
1995), 60 Fed. Reg. 43186 (1995).

In this case, the appellant contends, in essence, that the 
unappealed December 1999 RO decision was clearly and 
unmistakably erroneous in failing to grant additional 
benefits to her on an accrued basis, based on additional 
benefits due the veteran for dependents.  The veteran died in 
July 1990.  At that time he was service connected at 30 
percent for macular degeneration of the left eye.  By rating 
action of February 1968, service connection for this 
disability was granted and the 30 percent evaluation 
assigned.  In October 1978, the veteran requested direct 
deposit for his VA benefits.  Effective October 1978, 
Congress enacted legislation which allowed VA to pay 
additional benefits to veteran with dependents who were rated 
at 30 percent or 40 percent.  There is no communication from 
the veteran that he requested to include a spouse or children 
as dependents as part of his VA benefits and he was in 
receipt of benefits for himself only.  In March 1988 a letter 
from the RO sent to the veteran at his then address of record 
informing him that he could claim additional benefits for a 
spouse and child(ren) was returned as undeliverable.  There 
is no communication in the claims file from the veteran 
regarding a different address.  The appellant contends that 
she is entitled to the additional benefits for dependents 
that the veteran was not in receipt of due to the fact that 
she asserts that the veteran would have claimed the 
dependents if had been informed that he could have and as 
such, that the VA made an administrative error in not 
informing the veteran that he could include dependents and 
receive additional benefits.

In the December 1999 RO decision, the appellant's claim for 
accrued benefits was denied as there was no evidence that 
there was a claim from the veteran requesting additional 
benefits for dependents prior to his death.  The appellant 
filed a Notice of Disagreement to this decision; however, a 
timely substantive appeal was not filed to a Statement of the 
Case.  Therefore, that decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302(a), 20.1103 
(2001).

In order to determine whether the December 1999 decision 
contained clear and unmistakable error, a review of the law 
and evidence which was before the rating board at that time 
must be undertaken.  38 C.F.R. § 3.104(a). 

The applicable law and regulation in effect at the time of 
the December 1999 decision were that to be entitled to 
accrued benefits, a claim must be filed within one year after 
the veteran's death, and a spouse (or child) must show that 
the veteran was entitled to periodic monetary benefits on the 
basis of evidence in the file at the date of death, which was 
due and unpaid for a period of not more than two years prior 
to death.  38 U.S.C.A. § 5121.

At the time of the veteran's death in July 1990, there were 
no claims for VA benefits pending by or on behalf of the 
veteran, including any claim for additional benefits for 
dependents.

In order for a surviving spouse to be entitled to accrued 
benefits, the veteran must either (1) have had a claim 
pending at the time of his death for such benefits or (2) 
have been entitled to benefits under an existing rating or 
decision.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  
"Under § 5121, therefore, a claimant is only entitled to 
what was properly due the veteran at the time of his death, 
but which was unpaid."  Zevalkink v. Brown, 102 F. 3d 1236 
(Fed. Cir. 1996).

There was no claim for an additional benefits filed by or on 
behalf of the veteran at the time of his death.  Under 38 
U.S.C. § 5101(a) (2001), "[a] specific claim in the form 
prescribed by the Secretary . . . must be filed in order for 
benefits to be paid or furnished to any individual under the 
laws administered by the Secretary."  Interpretation of 
sections 5101 and 5121 together compels the conclusion that 
there were no accrued benefits to be paid out.  There were no 
unpaid benefits and no claims for VA benefits pending on 
behalf of the veteran at the time of his death. 

Therefore, as set forth above, there is no showing that there 
was entitlement to accrued benefits at the time of the 
December 1999 RO decision and the appellant has not contended 
that there is undebatable error in the December 1999 
decision.  Therefore, for the reasons set forth above, the 
Board must conclude that there is no clear and unmistakable 
error in the December 1999 RO decision.  Based on the 
evidence that existed at that time, the Board cannot find 
that any undebatable error existed that, had it not been 
made, would have manifestly change the outcome at the time of 
this rating determination.  Accordingly, the appellant's 
claim must fail.



ORDER

The December 1999 RO decision did not contain clear and 
unmistakable error; the benefit sought on appeal is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

